 1   Aaron Lipton
     Law Offices of Aaron Lipton
 2
     7960 B Soquel Drive, no. 156
 3   Aptos, CA 95003
     Tel: 831-687-8711
 4   aaron@lipton-legal.com
 5

 6

 7
        UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF CALIFORNIA
 8

 9                                        SAN JOSE DIVISION

10

11   In re:                                            Case No.: 19-51759
12
     CLAUSING, Jason
13                                                     Chapter 13
     Debtor
14

15                                                     MOTION TO HOLD ROBERT
16                                                     MCCRACKEN IN CONTEMPT OF
                                                       COURT
17
                                                        Date:       May 5, 2020
18                                                      Time:       10:30 a.m.
19                                                      Place:      280 S. First Street
                                                                    Courtroom 9
20                                                                  San Jose, California
                                                        Judge:      Hon. Stephen L. Johnson
21

22

23   TO ROBERT MCCRACKEN:
24            Jason Clausing moves the Court to Hold Robert McCracken in Contempt of Court for the
25
     willful violation of the Court’s previously entered order. Debtor seeks the Court enter a Writ of
26
     Body Attachment directing the United States Marshal’s Service to incarcerate you and present
27

28   you before this Court. Debtor further seeks monetary sanctions and reasonable attorney’s fees.
     MOTION TO HOLD ROBERT MCCRACKEN IN CONTEMPT OF COURT - 1



     Case: 19-51759       Doc# 66    Filed: 04/20/20     Entered: 04/20/20 16:36:48       Page 1 of 7
 1                                      STATEMENT OF FACTS
 2
            Debtor, Jason Matthew Clausing, filed a Chapter 13 petition on August 30, 2020.
 3
            On February 27, 2020, the Court conducted a hearing on Debtor’s Motion for Sanctions
 4
     for Violation of the Automatic Stay and Demand for Turnover of Property. Debtor’s counsel
 5

 6   appeared at the hearing; Robert McCracken (“McCracken”) did not. In denying the motion, the

 7   Court found that “If Mr. McCracken possesses any property of the estate, it must be
 8
     returned to Debtor immediately.” That order, accompanied by a cover letter, was mailed to
 9
     McCracken on March 2, 2020.
10
            On March 26, 2020, the Court conducted a hearing on Debtor’s Motion for Sanctions for
11

12   Violation of the Automatic Stay and Demand for Turnover of Property; Debtor’s counsel,

13   counsel for the Chapter 13 Trustee, and counsel for John Deere Construction & Forestry
14
     Company appeared at that hearing. Robert McCracken (“McCracken”) did not appear. The
15
     Court determined that McCracken was in violation of the automatic stay, and directed
16
     McCracken to “return all property specified in the Motion to Debtor within 14 calendar days”
17

18   As part of that order, the Court stated that “If Mr. McCracken fails to comply with this order in

19   any respect, Debtor’s counsel may file a motion to hold Mr. McCracken in contempt under
20
     Bankruptcy Rule 9020 and may request monetary or other sanctions for that failure.”
21
            Debtor’s counsel attempted to contact McCracken via telephone on March 26, leaving a
22
     voicemail. Debtor’s counsel served the Court’s order on McCracken via email and first class
23

24   mail on March 30, 2020. See Certificate of Service, doc. no. 62. Further attempts were made to

25   personally service McCracken on March 30th, 31st, April 1st, and April 2nd via registered process
26
     server. See Certificate of Service, doc. no. 63.
27
            Despite multiple attempts to contact McCracken, the whereabouts of the property of
28
     MOTION TO HOLD ROBERT MCCRACKEN IN CONTEMPT OF COURT - 2



     Case: 19-51759       Doc# 66     Filed: 04/20/20    Entered: 04/20/20 16:36:48        Page 2 of 7
 1   Debtor’s estate remain unknown.
 2

 3                                   POINTS AND AUTHORITIES

 4      I.      THE COURT SHOULD FIND MCCRACKEN IN CONTEMPT OF COURT
                FOR THE VIOLATION OF THE COURT’S ORDER TO TURNOVER
 5
                PROPERTY.
 6
             The Court has inherent equitable powers to enforce its own orders via contempt
 7
     proceedings. The civil contempt powers of the bankruptcy court are based on 11 U.S.C. § 105.
 8

 9   Barrientos v. Wells Fargo Bank, N.A., 633 F.3d 1186, 1188. (9th Cir. 2011). Federal Rule of

10   Bankruptcy, Rule 9020, provides that “Rule 9014 governs a motion for an order of contempt
11
     made by the United States trustee or a party in interest.” Under Rule 9020, the proper means to
12
     enforce an existing injunction is via a motion for in the related bankruptcy action. Barrientos v.
13
     Wells Fargo Bank, N.A., 633 F.3d at 1191. (9th Cir. 2011).
14

15           The Court should find McCracken in contempt of Court for his failure to obey the

16   Court’s order for turnover of property. “[C]ivil contempt is appropriate when a party fails to
17
     comply with a specific and definite court order (internal citations omitted).” Balla v. Idaho State
18
     Bd of Corrections, 869 F.2d 461, 466 (9th Cir. 1989). The Court in Balla went on to state that
19
     failure to comply consists of a party not taking all reasonable steps to comply with the Court’s
20

21   order, and that proof of civil contempt requires clear and convincing evidence. Ibid. McCracken

22   has shown no signs of obedience with the Court’s order. Despite the order being served on
23
     McCracken via first class mail March 30, 2020, being served on McCracken via email that same
24
     day, and being personally delivered to his place of residence on April 2, 2020, McCracken has
25
     taken absolutely no steps to comply with the Court’s order. Additionally, Counsel has personally
26

27   attempted to contact McCracken via telephone, and has received no response. There exists clear

28   and convincing evidence that McCracken is aware of the Court’s order and has chosen to ignore
     MOTION TO HOLD ROBERT MCCRACKEN IN CONTEMPT OF COURT - 3



     Case: 19-51759      Doc# 66      Filed: 04/20/20    Entered: 04/20/20 16:36:48        Page 3 of 7
 1   the Order.
 2
        II.       THE COURT SHOULD ENTER AN ORDER AND WRIT OF BODY
 3                ATTACHMENTA DIRECTING THE UNITED STATES MARSHAL’S
                  SERVICE TO TAKE THE MCCRACKEN INTO CUSTODY AND PRESENT
 4                HIM BEFORE THE COURT.
 5
               The Court, through its vested civil contempt powers, has the power to enter an order
 6
     incarcerating McCracken to compel his compliance with the Court’s previous lawful orders.
 7
               Whether contempt is criminal or coercive civil is determined by the purpose of the
 8
               sanction. If the sanction is intended to punish past conduct, and is imposed for a definite
 9             amount or period without regard to the contemnor's future conduct, it is criminal. If the
               sanction is intended to coerce the contemnor to comply with the court's orders in the
10             future, and the sanction is conditioned upon continued noncompliance, it is civil.
11
     Oliner v. Kontrabecki, 305 B.R. 510, 521 (Bankr. N.D. Cal. 2004), citing Richmark Corp. v.
12
     Timber Falling Consultants, 959 F.2d 1468, 1481 (9th Cir.1992).
13
               McCracken has shown no signs of acknowledging or complying with the Court’s orders.
14

15   The court has conducted multiple hearings related to the turnover of the subject property and

16   penalties against McCracken, and McCracken has never appeared before the Court. Based on his
17
     prior conduct, there is no reason to believe that McCracken will do anything other than continue
18
     to ignore future orders of the Court. Therefore, in order to compel compliance, the Court should
19
     enter an order incarcerating Order and Writ of Body Attachment directing the United States
20

21   Marshal’s Service to take McCracken into custody and present him before this Court.

22      III.      THE COURT SHOULD AWARD MONENTARY SANCTIONS FOR COSTS
                  INCURRED IN PURSUIT OF THE ESTATE’S PROPERTY AND TO
23
                  COMPEL COMPLIANCE WITH THE COURT’S ORDERS.
24
               11 U.S.C. § 362(k)(1) provides that “Except as provided in paragraph (2), an individual
25
     injured by any willful violation of a stay provided by this section shall recover actual damages,
26

27   including costs and attorneys’ fees, and, in appropriate circumstances, may recover punitive

28   damages. Whether the party believes in good faith that it had a right to the property is not
     MOTION TO HOLD ROBERT MCCRACKEN IN CONTEMPT OF COURT - 4



     Case: 19-51759         Doc# 66     Filed: 04/20/20     Entered: 04/20/20 16:36:48        Page 4 of 7
 1   relevant to whether the act was "willful" or whether compensation must be awarded. In re
 2
     Abrams, 127 B.R. 239, 243 (9th Cir. B.A.P. 1991).
 3
               “It is settled that the “willfulness test” for automatic stay violations merely requires that:
 4
     (1) the creditor know of the automatic stay; and (2) the actions that violate the stay be
 5

 6   intentional. . . .No specific intent is required; a good faith belief that the stay is not being violated

 7   “is not relevant to whether the act was ‘willful’ or whether compensation must be awarded.” In
 8
     re Peralta, 317 B.R. 381 (9th Cir. B.A.P. 2004); citing In re Goodman, 991 F.2d 613, 618 (9th
 9
     Cir.1993). A “’willful violation’ does not require a specific intent to violate the automatic stay.
10
     Rather, the statute provides for damages upon a finding that the defendant knew of the automatic
11

12   stay and that the defendant's actions which violated the stay were intentional. In re Bloom, 875

13   F.2d 224 (C.A.9 (Cal.), 1989). In the present case, multiple attempts have been made to inform
14
     McCracken of the bankruptcy process, and all have resulted in silence. McCracken continues to
15
     enjoy the beneficial use of estate property,
16
               In addition to Section 362, the Court should issue monetary sanctions to compel
17

18   compliance via Section 105. Debtor is informed and believes that McCracken has been making

19   use of Debtor’s estate property to generate income. So long as McCracken is able to continue to
20
     generate income and ignore the Court’s authority, there is every reason to believe his conduct
21
     will not change. Therefore, the Court should issue a judgment sanctioning McCracken $1,000
22
     per day for violation of the order to turnover property of the estate, calculated from March 2,
23

24   2020.

25       IV.      THE COURT SHOULD ISSUE A JUDGMENT SO THAT DEBTOR MAY
                  OBTAIN A WRIT OF EXECUTION IN ORDER TO ENFORCE THAT
26
                  JUDGMENT AND OBTAIN COMPLIANCE.
27
               As McCracken has demonstrated his intent to ignore the orders of this Court, any award
28
     MOTION TO HOLD ROBERT MCCRACKEN IN CONTEMPT OF COURT - 5



     Case: 19-51759         Doc# 66      Filed: 04/20/20      Entered: 04/20/20 16:36:48         Page 5 of 7
 1   of damages without an enforcement mechanism will be of little use. Fed. R. Proc. R. 70 (made
 2
     applicable via Fed. R. Bankr. Proc. 7070) provides that “(d) On application by a party who
 3
     obtains a judgment or order for possession, the clerk must issue a writ of execution or
 4
     assistance.”
 5

 6          Fed. R. Civ. P. 69(a)(1) provides that “Money Judgment: Applicable Procedure. A money

 7   judgment is enforced by a writ of execution, unless the court directs otherwise. The procedure on
 8
     execution—and in proceedings supplementary to and in aid of judgment or execution—must
 9
     accord with the procedure of the state where the court is located, but a federal statute governs to
10
     the extent it applies.” FRCP 69(a)(2) further provides that “In aid of the judgment or execution,
11

12   the judgment creditor or a successor in interest whose interest appears of record may obtain

13   discovery from any person[.]”
14
            McCracken has demonstrated that absent coercion, there will be no cooperation. In order
15
     to compel obedience to the Court’s orders, Debtor requests the Court enter an order for
16
     possession so that a writ of execution or assistance might be obtained. Furthermore, so that a a
17

18   monetary damages are enforceable, Debtor requests the Court order a Judgment holding

19   McCracken in contempt so that Debtor may obtain a writ of execution in relation to that award.
20

21                                            CONCLUSION

22          Wherefore, Debtor respectfully requests that the Court hold Robert McCracken in
23
     Contempt, and:
24
            1. Issue a Writ of Body Attachment, instructing the United States Marshal’s Service to
25
                take Robert McCracken into custody and present him before this Court;
26

27          2. Award Debtor attorney’s fees incurred related to the prosecution of this motion;

28          3. The Court issue an order for possession of estate property in possession of
     MOTION TO HOLD ROBERT MCCRACKEN IN CONTEMPT OF COURT - 6



     Case: 19-51759       Doc# 66     Filed: 04/20/20     Entered: 04/20/20 16:36:48        Page 6 of 7
 1              McCracken;
 2
             4. That the Court sanction Robert McCracken $1,000 per day for his continued violation
 3
                of the Court’s orders, starting from March 2, 2020;
 4
             5. That the Court issue a Judgment regarding the imposition of damages against Robert
 5

 6              McCracken; and

 7           6. For any further relief the Court determines equitable and necessary.
 8

 9
     Date:     April 20, 2020                                    /s/ Aaron Lipton
10                                                               Counsel for Debtor
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MOTION TO HOLD ROBERT MCCRACKEN IN CONTEMPT OF COURT - 7



     Case: 19-51759      Doc# 66     Filed: 04/20/20     Entered: 04/20/20 16:36:48    Page 7 of 7
